DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Showalter on 08/23/2022.

The application has been amended as follows: 
Claim 1, line 9, “the” before “biasing spring force” has been deleted and replaced with “a”.
Claim 1, line 12, “treatment” has been inserted between “the” and “head”.
Claim 1, line 13, “biasing” has been inserted before “spring force”.
3. (Currently Amended) The personal care device according to claim 1. wherein a pin mount has at least four guiding surfaces for guiding the pinfirst longitudinal position in the pin mount and two further oppositely arranged guiding surfaces are arranged at a second longitudinal position.  
Claim 11, line 9, “the” before “biasing spring force” has been deleted and replaced with “a”.
Claim 11, line 12, “treatment” has been inserted between “the” and “head”.
Claim 11, line 13, “biasing” has been inserted before “spring force”.
15. (Currently Amended) The personal care device according to claim 1. wherein the biasing force with which the pin head is pushed against the cam surface increases from the a center position to a maximum pivot angle position by a factor in the range of between about 1.025 to about 1.5.  
16. (Currently Amended) The personal care device according to claim 1, wherein the biasing force with which the pin head is pushed against the cam surface in the rest position is in the range of between about 0.5 N and about 8 N. Page 5 of 7  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a personal care device where the cam surface has a depression to define the rest position with the depression being smaller than a diameter of the sphere defining the spherical surface or of the cylinder defining the cylindrical surface, as recited in claim 1, or a personal care device where the cam surface is defined by a function with respect to the pivot axis that is given the formula D(α)=D.sub.0−ΔD.Math.(α/Δα), where D is the distance of a contact point of the pin head and the can surface to the pivot axis, α is the pivot angle with respect to the rest position, D.sub.0 is the respective distance in the rest position, and ΔD, and Act are parameters that define the slope of the function, as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771